Citation Nr: 0735253	
Decision Date: 11/08/07    Archive Date: 11/26/07	

DOCKET NO.  02-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected 
degenerative disc disease at L4-L5.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1976 to 
November 1979, January 1981 to July 1985, and from July 1986 
to July 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In September 
2004, the Board remanded the appeal for the conduct of a VA 
psychiatric examination.  For reasons provided below, this 
case is not ready for appellate review, and must be remanded 
to the RO again via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In September 2004, the Board remanded the appeal for a VA 
examination and a review of the claims folder for the 
production of a competent clinical opinion on the central 
issue in this appeal as to whether the veteran has an 
acquired psychiatric disorder which is secondary to his 
service-connected low back disorder.  Contrary to argument by 
the representative, this remand was not for the purpose of 
producing additional evidence against the veteran's claim, 
but rather was to clarify conflicting and inconsistent 
evidence on file.

On remand, the veteran was properly scheduled for and 
notified of a VA psychiatric examination scheduled for 
November 2004.  That the veteran received notice of this 
examination is proven by inclusion of a certified mail return 
receipt with his facially valid signature.  However, a memo 
for record on file indicates that the day prior to 
examination, the veteran called and left a message to cancel 
this VA examination.  The veteran did not request a call back 
or provide any reason for cancellation.  

The RO (AMC) subsequently issued a June 2005 Statement of the 
Case in which it erroneously treated the veteran's failure to 
appear as an intended withdrawal of his appeal.  This 
Statement of the Case states that the Battle Creek VAMC memo 
constituted a withdrawal of the veteran's claim which is 
certainly not the case.  The Statement of the Case attempted 
to obtain a written withdrawal of the appeal from the 
veteran, and went on to provide that any failure to respond 
would be taken as a defacto withdrawal of the appeal.

The governing regulation on withdrawal of appeals is provided 
at 38 C.F.R. § 20.203 (2007).  Section (b) of the regulation 
specifically provides that except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing, include the name of the veteran, the applicable VA 
file number, and a statement that the appeal is withdrawn.  
Such written withdrawals of appeals must be filed with the 
RO, and is effective when received.  The veteran's failure to 
appear for VA examination does not satisfy the requirements 
for withdrawal of his appeal.

The applicable regulation regarding the veteran's failure to 
report for VA examination is 38 C.F.R. § 3.655 (2007).  It 
provides that when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant 
without good cause fails to report for such examination, and 
the examination is scheduled in conjunction with an original 
compensation claim, "the claim shall be rated based on the 
evidence of record."  Had the veteran's pending claim been 
any other original claim, a reopened claim, or a claim for 
increase, then the claim would be denied.  The claim in this 
appeal is an original compensation claim, so the RO was duty 
bound to decide the case on the merits based upon the 
evidence on file, not treat the veteran's claim on appeal as 
withdrawn.

The Board's September 2004 remand included an action 
paragraph which provided that if the benefits sought on 
appeal remain denied, the appellant and representative must 
be provided with an appropriate supplemental statement of the 
case.  In Stegal v. West, 11 Vet. App. 268 (1998), the US 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board conferred upon a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
VA has a concomitant duty to insure compliance with the terms 
of the remand.  The June 2005 Supplemental Statement of the 
Case issued by the RO (AMC) failed to satisfy the 
requirements of an appropriate Supplemental Statement of the 
Case, in that it failed to include a proper adjudication of 
the veteran's claim on the merits.

Why the veteran canceled his scheduled VA examination is 
unknown.  In any event, VA may not treat a veteran's failure 
to appear for a VA examination scheduled in conjunction with 
an original compensation claim as a withdrawal of the appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the appeal on the 
merits, based upon the evidence on file, 
consistent with the laws and regulations 
discussed above.  If the appeal remains 
denied, the veteran and representative 
must be provided a Supplemental Statement 
of the Case, including a merits 
discussion, and given an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

